Citation Nr: 1417280	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  12-04 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a calculated debt in the amount of $43,766.80 was properly created.

2.  Entitlement to a waiver of recovery of a debt in the calculated amount of $43,766.80.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran served on active duty from December 1974 through February 1976.  The appellant is the Veteran's widowed spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the Department of Veterans Affairs (VA) Debt Management Center in Minneapolis, Minnesota, which denied the appellant's request for a waiver of debt on the basis that it was untimely.  A timely appeal of that decision was perfected.  Subsequently, original jurisdiction of this matter was transferred to the RO in Philadelphia, Pennsylvania.

The issue of the appellant's request for exclusion of her children's income has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, this appeal arises out of an August 2011 decision in which VA's Debt Management Center (DMC) denied the appellant's request for waiver of indebtedness on the ground that the appellant's waiver request was untimely.  In that regard, DMC determined that the appellant was notified of the calculated overpayment in a November 25, 2006 letter and that the appellant's request for waiver was not received until August 9, 2011.  Thus, DMC concluded that the appellant's request for waiver was filed more than 180 days after notification of the calculated overpayment, and was thus untimely.

The record shows that the appellant has been receiving monthly VA non-service-connected death pension benefits since January 1996.  In August 2006, the RO notified the appellant that a recent inquiry with the Social Security Administration (SSA) indicated that she and her children were receiving monthly social security benefits at a higher rate than VA had known previously.  Hence, the RO advised, the appellant's gross annual family income was higher than was previously known, and as a result, the appellant had received an overpayment of VA death pension benefits.  The RO's letter provided a detailed accounting and asked that the appellant respond within 60 days by providing a completed Decision Reply Form, copies of any letters or statements from the Social Security Administration showing the amount of social security benefits received by the claimant and her children, and/or records pertinent to any unreimbursed medical expenses.  Toward that end, the RO advised that if no response was received from the claimant by October 16, 2006, VA death pension benefits would be stopped, retroactive to February 1, 1996.

In October 2006, the appellant responded by providing a photocopy of the RO's August 2006, and on the final page of the photocopied letter, stated that she wished to continue receiving VA benefits, presumably at the current rate.  On an attached Decision Reply Form, the appellant checked the box corresponding to the response, "I don't think I owe any money.  Please don't stop my benefits until I've had my hearing and you've made your final decision.  I know that if I'm wrong, my debt will get bigger in the meantime."

A VA Form 115 dated November 2006 reflects that the appellant was given an informal hearing, during which, the appellant provided a June 2006 letter from the Social Security Administration showing that the appellant's daughters social security benefits would be suspended from November 2006, and an August 2006 letter from Maryland Department of Health and Mental Hygiene concerning her daughter's medical condition.  At that time, the appellant was informed that the action proposed in VA's August 2006 letter would be taken and that she would be paid VA benefits at a reduced rate, beginning in December 2006.

Written notice as to the foregoing was also mailed to the appellant on November 14, 2006.  Notably, this letter expressly instructed that the appellant had one year from the date of that letter to express her disagreement with VA's decision to recoup the calculated overpayment.  In July 2007, within the one year time frame of VA's November 2006 letter, the appellant filed a VA 21-0571, Application for Exclusion of Children's Income.  According to a VA Form 119, Report of Contact, the appellant contacted VA the following month, in August 2007, to inquire as to the status of her claim.  Specifically, she asked that VA process her claim as quickly as possible to reduce the amount of her debt.  In December 2007, the appellant wrote VA and expressed that she continued to dispute the calculated $43,766.80 overpayment.

Construed together, the appellant's assertions lead the Board to conclude that the appellant is disputing the propriety and amount of the calculated overpayment; and hence, appears to be raising the argument that the debt was not properly created.  Indeed, these arguments were timely relative to VA's November 2006 notice letter which informed the appellant of the calculated overpayment and of VA's intention to effectuate a reduction in VA pension benefits as part of efforts to recoup the overpayment, and, informed the appellant that she had one year from the date of that letter to appeal this decision.

In view of the foregoing, the Board has characterized the issues as noted on the title page of this remand, and now notes that the AOJ did not subsequently issue a statement of the case which addresses the issue of whether the calculated debt in the amount of $43,766.80 was properly created.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), that issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires the AOJ to provide a statement of the case as to that issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  The Board notes that this issue is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken only to fulfill the requirements under Manlincon.

Also, in instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

In this instance, the issue of the appellant's entitlement to a waiver of recovery of debt, in the calculated amount of $43,766.80, is inextricably intertwined with her pending appeal concerning whether the calculated debt in the amount of $43,766.80 was properly created.  Where it remains feasible that the AOJ may yet determine that the calculated debt was improperly created, the question of whether the appellant is entitled to a waiver of recovery of the calculated debt may be moot.  Hence, the ultimate outcome of the appellant's entitlement to a waiver of recovery of the calculated debt remains dependent upon the outcome of the issue of whether the debt was properly created in the first place.  Under the circumstances, the issue of the Veteran's entitlement to a waiver of recovery of debt in the calculated amount of $43,766.80 must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant a statement of the case addressing the issue of whether the calculated debt in the amount of $43,766.80 was properly created.  The appellant must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appellant has timely perfected the appeal, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  After completion of the above development, the issue of the appellant's entitlement to a waiver of recovery of a debt in the calculated amount of $43,766.80 should be readjudicated.  If the determination remains adverse to the appellant, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

